ON PETITION FOR REHEARING.
The rehearing is denied. However, counsel insist that the judge, in sentencing the prisoner, treated the case as a felony involving moral turpitude. . We are not sure as to what view the judge held as to this. If the offense is a felony, it does not involve moral turpitude. It is purely statutory. Under the national banking act, for instance, the things charged against the defendant would not constitute any crime at all. There is so much doubt as to whether the acts charged constitute a felony, also whether a misdemeanor convict (not( a female) can be sentenced to the State farm, that we have decided to grant the request of counsel that we give direction that the trial judge may, in his discretion, resentence the defendant at or before the time he makes the judgment of this *149court the judgment of the superior court. We are not sure that the trial judge needs the assistance of this court’s direction in order that he may have the power to modify the sentence, but, to avoid any question as to this, we give the direction (as we have previously done in several similar cases) authorizing the judge to do so in his discretion.